ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of first degree murder, § 565.020.1, RSMo 1986, and armed criminal action, § 571.015.1, RSMo 1986, and the dismissal of his Rule 29.15 motion for failure to file *27within the mandatory time limits. We affirm.
The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.16(b).